Title: From Alexander Hamilton to James McHenry, 25 November 1799
From: Hamilton, Alexander
To: McHenry, James


          
            Sir
            N.Y. Nov. 25th 1799
          
          You have been apprised of the very serious charges which were preferred by Capt. Bruff against Major Rivardi. They were of a nature to render an inquiry indispensable. There did not exist at Niagara nor could be spared from any of the Posts nearer than D’Etroit a sufficient number of Officers to form the Court, and there might have been some difficulty as to adequate intelligence and impartiality. The accusations affecting the honor of a Field Officer, particular care appeared to me to be due to him and to the Service—Hence I concluded to detach for the purpose Major Hoops & Capt. Stille of the Corps of Artillerists, who, together with an Officer on the Spot, might constituted the Court.
          A question respecting indemnification for their Expences occurs which, as an extraordinary case in some respects is submitted to your Judgment upon a certificate annexed to the Acco— This, and the vouchers in support of it are herewith transmitted—
          wi—
          Secy. of War
        